Title: To James Madison from George W. Erving, 11 November 1802 (Abstract)
From: Erving, George W.
To: Madison, James


11 November 1802, London. Has “this day” drawn on JM in favor of Laurence Williams for $2,555 at thirty days’ sight. “This is for the service of the Agency for the relief and protection of American Seamen, according to particulars contained in my dispatch of Octr: 21st: to Nov: 5th: which went by the English Ship Mary, Thomas Temple Master on board which Vessel I sent as passengers eighty two of our distressed Seamen.”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 1 p. In a clerk’s hand, signed by Erving. Docketed by Wagner.



   
   For a list of seamen shipped on board the Mary, see Erving to JM, 21 Oct. 1802, n. 14.



   
   A full transcription of this document has been added to the digital edition.

